
	

115 S2706 IS: To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide snow removal assistance to Indian tribes under a Federal emergency declaration, and for other purposes.
U.S. Senate
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2706
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2018
			Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide snow
			 removal assistance to Indian tribes under a Federal emergency declaration,
			 and for other purposes.
	
	
 1.Snow removal assistanceSection 502(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5192(a)) is amended—
 (1)in paragraph (7), by striking and at the end; (2)in paragraph (8), by striking the period at the end and inserting ; and; and
 (3)by inserting after paragraph (8) the following:  (9)provide snow assistance, including snow removal, de-icing, salting, snow dumps, and sanding of roads and other facilities, and search and rescue, sheltering, and other emergency protective measures, to an Indian tribe that makes a request for a declaration that an emergency exists because of a snowstorm or severe winter storm..
			
